DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 1, 2019, includes an incorrect citation to U.S. Patent Pub. 2010/0123747 (“McReynolds”).  The reference is acknowledged and has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a fluid ejection system including a fluid ejection die including a group of actuators including actuators of a first type and actuators of a second type, and a controller.
The cited art, U.S. Patent Pub. 2010/0231644 (“Otokita”) in view of U.S. Patent Pub. 2010/0149238 (“Garbacz”), discloses a similar fluid ejection system including a fluid ejection die including a group of actuators including actuators of a first type and actuators of a second type, and a controller.  However, the cited art does not appear to explicitly disclose or suggest the controller to determine whether the fluid ejection system is in a service mode as opposed to a normal mode of operation; and in response to determining the fluid ejection system is in the service mode, modify a firing event sequence associated with the normal mode of operation and including firing of each actuator in the group of actuators to yield a modified firing event .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ERICA S LIN/Primary Examiner, Art Unit 2853